IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

UNITED STATES OF AMERICA
v. MAGISTRATE NO. 1:19mj640-RHW

JUAN PABLO GONZALEZ-PEREZ
a/k/a Juan Gonzalez-Perez

a/k/a Juan P. Gonzalez-Perez

a/k/a Gremus Gonzalez-Perez

a/k/a Pablo Gonzalez

a/k/a Juan Gonzales

a/k/a Juan Pablo Gonzales

a/k/a J. Pablo Gonzales

a/k/a Joel Paublo Gonzales

a/k/a Joel P. Gonzales, Sr.

a/k/a Jopel Gonzales

a/k/a Pablo Gonzales

a/k/a Juan Pablo Gonzalez Perez
a/k/a Juan Pablo Gonzalez R. Perez
a/k/a Juan P. Gonzalez Rosas Perez
a/k/a Martin Sandibar Ramirez

a/k/a Jose G. Gayton

a/k/a Jose Guadalupe Gayton

a/k/a Josse Gayton

a/k/a [First Name Unknown] Grenias

ORDER GRANTING AS UNOPPOSED GOVERNMENT MOTION TO DISMISS
CRIMINAL COMPLAINT AND RETURN DEFENDANT TO ADMINISTRATIVE
CUSTODY OF IMMIGRATION & CUSTOMS ENFORCEMENT

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, on an unopposed
motion of the United States Attorney, to dismiss with prejudice the Criminal Complaint in
Magistrate No. 1:19mj640-RHW against the Defendant, Juan Pablo Gonzalez-Perez, the Court
hereby grants the Government’s Motion to Dismiss the Criminal Complaint with prejudice.
Additionally, the Order of Detention entered on September 23, 2019, is hereby rescinded.

Further, it is ordered that the Defendant, Juan Pablo Gonzalez-Perez, as an alien to the United
States, who has an Immigration Detainer presently pending against him, shall be returned to the
administrative custody of the United States Department of Homeland Security, Immigration &
Customs Enforcement.

SO ORDERED this, the 24"" day of September 2019.

/s/ Fabre Be Welhor

ROBERT H. WALKER
UNITED STATES MAGISTRATE JUDGE
